The Attorney                General of Texas
                                                    January    14,   1982
MARK WHITE
Attorney General



Supreme Court Building
                               Mr. John Lloyd Bluntser,        Chairman             Opinion   No.   MW-425
P. 0. BOX 12546                Board of Regents
Austin. TX. 76711              Pan American university                              RS: Disposition       of restricted
512/475aOl                     Edinburg,  Texas   78539                             purpose    funds     donated    to    a
Telex 9101874.1367
                                                                                    university
Telecopier  51214750266

                               Dear Mr. Bluntzer:
1607 Main St.. suite   1400
Dallas, TX. 75201                    You request    an opinion   of the legal   status   of            $58,324  in funds
21417428944
                               transferred     from your Unrestricted  Donations    Account             No. 2901 to the
                               Business    School Excellence   Fund.
4624 Alberta Ave., Suite 160
El Paso. TX. 79905                    It appears from your letter     and supporting      data that Pan American
9151533.3464                   university    received   $76,725    in donations       from various       companies.
                               These funds were restricted      to “se in the business        school and were set
1220 Dallas Ave., Suite 202
                               aside as a Business    School Excellence    Fund.     It further     appears that a
Houston, TX. 77002             transfer   of $58,324 was made from the Business          School Excellence    Fund,
7131650.0666                   where the restricted      funds were placed,        to Unrestricted        Donations
                               Account and then returned     to the Business    School Excellence       Fund.
SO5 Broadway, Suite 312
Lubbock, TX. 79401
                                     Section   112.34   of   the Texas      Education   Code provides:
SWi’47.5236
                                           The board      may accept       donations,      gifts,      and
                                           endowments for the university          to be held in trust
4309 N. Tenth. Suite B
                                           and administered   by the board for the purposes and
McAllen, TX. 76501
51216624547
                                           under any directions,     limitations,       and provisions
                                           that may be declared     in writing       in the donation,
                                           gift,  or endowment,    consistent       with the laws of
200 Main Plaza, Suite 400                  the state and the objectives        and proper management
San Antonio, TX. 76205
                                           of the university.
5121225-4191

                                      That  statute     is controlling.     The $58,324     in question    was,
An Equal OpportunityI          according   to the information     you have furnished   to this office,  placed
Affirmative Action Employer    in the Business      School Excellence   Fund, removed,    and returned.    That
                               sum is now in the proper         account  and any use of it is governed       by
                               section   112.34 of the Texas Education      Code.

                                     Your letter    also indicates     that a report   of the Governor’s   Budget
                               and Planning    Office   suggested    that this sum be placed     in the General
                               Revenue Fund of the state.         Such transfer   would be contrary    to section
                               112.34 of the Texas Education          Code.   The funds may be used only for




                                                                p.   1448
Mr.   John Lloyd   Bluntzer   - Page 2          (MW-425)




those purposes  authorized         by    the    donor     pursuant     to   section        112.34   of
the Education  Code.

                                        SUMMARY

                    Funds received   by Pan American University                       by
             gift   or donation   are subject to the provisions                       of
             section   112.34 of the Texas Education Code.

                                                         Very truly     yours,



                                                         MARK          WHITE
                                                         Attorney     General of       Texas

JOHN W. FAINTER, JR.
First Assistant Attorney        General

RICHARD E. GRAY III
Executive Assistant     Attorney        General

Prepared    by Jerry Cain
Assistant    Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison,     Chairman
Jon Bible
Jerry Cain
Rick Gilpin
Jim Moellinger
Bruce Youngblood




                                           p.     1449